Citation Nr: 0822144	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection for prostate 
cancer, hypertension, arthritis of the left wrist and left 
hip, headaches, sinusitis, hearing loss, and tinnitus was 
denied.

This case was before the Board in November 2007, at which 
time entitlement to service connection for prostate cancer, 
hypertension, arthritis of the left wrist, headaches, 
sinusitis, hearing loss, and tinnitus were denied.  The claim 
for service connection for arthritis of the left hip was 
remanded for further development, including obtaining VA 
examination.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has arthritis of the left hip that is 
etiologically linked to active service.


CONCLUSION OF LAW

Service connection for arthritis of the left hip is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in 
April and June 2003.  
Following remand by the Board in November 2007, additional 
notice was provided in November 2007 and March 2008, 
including notice concerning the laws regarding degrees of 
disability and effective dates.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The claim was re-
adjudicated in a supplemental statement of the case issued in 
April 2008.

VA has obtained service medical records and VA treatment 
records, accorded the veteran VA examinations, and afforded 
the veteran the opportunity to give testimony before the 
Board, which he declined to do.  

The November 2007 decision and remand explained that the 
veteran would be scheduled for additional VA examination.  
The veteran was notified by letter dated in March 2008 mailed 
to the veteran's last known address that an examination would 
be scheduled for him.  The letter was returned as 
undeliverable.  The letter 
In April 2008, the veteran failed to report for additional 
examination.  The veteran, alone, is responsible to keep the 
RO informed of his current address, and to report any change 
of address in a timely manner.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  Moreover, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

All other known and available records have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records are incomplete and are presumed 
destroyed.  Alternative efforts have been made to locate the 
records, to no avail.  The veteran stated that his duties as 
a military policeman required him to break up several 
scuffles, during which he injured his left hip.  Available 
service personnel records reflect that the veteran's military 
occupational specialty was as a military policeman.  His 
statements as to the occurrence of an inservice left hip 
injury are accepted as true.  However, his report of physical 
examination at discharge from active service is of record and 
reveals that the veteran was then found to have no 
abnormalities, defects, diagnoses, or other findings 
concerning his lower extremities.  

VA treatment records document treatment for generalized joint 
pain and treatment of the left wrist and right shoulder.  VA 
and private medical  treatment records document no diagnoses 
or findings specifically concerning the left hip.

A February 2007 VA examination documents complaints of and 
findings of arthritis in the left wrist and lumbar spine.  
The examiner diagnosed degenerative joint disease in multiple 
sites, but the report documents no complaints or findings 
specific to the left hip.

The Board remanded the present issue for examination to 
determine the nature, extent, and etiology of any left hip 
disability.  The examination was scheduled for April 2008.  
The veteran failed to report.  The veteran has not provided 
good cause for having failed to report.

The regulations direct that where the veteran is scheduled 
for examination and fails to report without good cause, the 
claim may be decided on the evidence of record.  See 
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

The evidence of record does not demonstrate that the veteran 
manifests a current left hip disability.  Congress has 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Absent a diagnosis 
of a left hip disability, the veteran's reported complaints 
cannot in and of themselves constitute a disability for which 
service connection may be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ( "in the absence of proof of a 
present disability, there can be no valid claim.")

The medical evidence presents no other findings or diagnoses 
of a left hip disability that is etiologically related to 
active service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a left 
hip disability is not warranted.


ORDER

Service connection for a left hip disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


